Case 1:20-cv-COISDSHE ORGUURIERIRG §=Filed 12/04/20 Page 1 of 1
UNITED STATES DISTRICT COURT

 

SOUTHERN DISTRICT OF NEW YORK FILED ON: 11/4/2020 INDEX NO.: 1:20-CV-09182-SHS
ALEXANDRA ROSARIO, ELIZABETH ORTIZ, and AMADOU CAMARA Plaintiff(s)-Petitioner(s)
-VS-

2022 EASCHESTER LLC, et al. Defendant(s)-Respondent(s)

 

STATE OF NEW YORK }
COUNTY OF SARATOGA ss.}

I, Mark McClosky being duly sworn, deposes and says that deponent is over the age of
eighteen years and is not a party in this proceeding and resides in the State of New York.

On NOVEMBER 27, 2020 at 12:30 P.M.

Deponent served a true copy of CIVIL COVER SHEET, SUMMONS IN A CIVIL ACTION, COMPLAINT-JURY TRIAL
DEMANDED

bearing index number: 1:20-CV-09182-SHS and date of filing: 11/4/2020

upon 2022 EASTCHESTER LLC
at address: SECRETARY OF STATE, 99 WASHINGTON AVENUE
city and state: ALBANY, NY 12210

MANNER OF SERVICE}

Personal

Cc By delivering to and leaving with personally}

known to the deponent to be the same person mentioned and described in the above proceeding as the person to be served.
Suitable Age Person

Cl By delivering and leaving with personally}
at the premises which is recipient’s actual place of business/usual place of abode. Such person knowing the person to be served
and associated with him/her, and after conversing with him/her, deponent believes him/her to be a suitable age and discretion.

Authorized Agent

By delivering and leaving 2 copies with} COLLEEN BANAHAN, BUSINESS DOCUMENT SPECIALIST
the agent for service on the person in this proceeding designated under 303 LLC. Service having been made to such person at
the place, date and time above.

Affixing to Door, Etc.

TC] By affixing a true copy of each to the door of the actual place of business, dwelling place or usual place of abode stated above.
Deponent was unable with due diligence to find the proper or authorized person to be served, or a person of suitable age and
discretion at the actual place of business, dwelling place or usual place of abode stated above after having called there on the
following dates and times:

 

 

Mailing
[] Deponent completed service by depositing a true copy of each in a postpaid, properly addressed envelope in an official depository
under the exclusive care and custody of the United States Postal Service. The package was labeled “Personal & Confidential”
and mailed to the person stated above at address
on . The envelope did not indicate on the outside that the communication was from an attorney or concerned an action
against the recipient. The envelope was mailed byfirst class mail __certified mail__registered mail__return receipt requested.
Certified/Registered mail #

Deponent further states upon information and belief that said person so served is not in the Military service of the State of
New York or the United States as the term is defined in either State or Federal statutes.

DESCRIPTION} deponent describes the person actually served as:

Sex: FEMALE Race/Skin Color: WHITE Hair Color: BROWN
Approximate Age: 35. years Approximate Height: 5°4” Appfoximate Weight: 220 pounds—
Other:

 

Subscri ens sworn before me on} NOVEMBER 27, 2020
l

 

 

bul . , Robert Wisniewski P.C.

Notary Rublic, State of New York AO Wall Street, Suite 2833 Mark McClosky
Karen E. Rock New York, New York 1000 Deponent
Qualified in Schenectady County (212) 267-2101

Number 01R06065213
Expires: October 9, 2021
NLS #: 227337 FIRM FILE #
Affidavit #; 20-11065
